Citation Nr: 1428182	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-19 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case was previously remanded by the Board in November 2013.

The issue of entitlement to service connection for bilateral hearing loss was also previously remanded by the Board; however, in a May 2014 rating decision, the agency of original jurisdiction (AOJ) awarded service connection for such disability.  As such is a full grant with respect to this issue, it is no longer before the Board.

The Veteran requested a Board video-conference hearing before a Veterans Law Judge.  A hearing was scheduled for July 2013, and the Veteran was notified at his current address; however, he did not report for the hearing.  Accordingly, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  In addition to the VBMS electronic file, the Veteran also includes an electronic Virtual VA paperless claims file that, with the exception of VA treatment records dating to January 2013, are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the 

Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Board's review of the record reveals missing psychiatric treatment records.  Specifically, treatment records indicate that the Veteran has received treatment for depression and PTSD from the Cleveland VA at Sandusky and Brecksville and at the Ann Arbor VA.  See December 6, 2004 VA Mental Health Consult; September 22, 2005 VA Mental Health Note; February 4, 2008 VA Mental Health Nurse Practitioner Note.  Additionally, the Veteran has stated that he has received medical treatment at "VA facilities in Sandusky, Lorain, Brecksville, Wade Park, Lima, and Dayton," and requested that VA obtain those records.  See October and December 2009 Statements in Support of Claim.  However, the record only appears to contain psychiatric treatment records from VA medical facilities in Lima and Dayton, Ohio, and the most recent treatment records are dated in April 2011, while the February 2014 VA examiner referenced VA records dated in November 2012.  Furthermore, at his May 2010 VA examination, the Veteran reported previously psychiatric treatment in 1999, 2000, and 2008.  While specific details surrounding such treatment, to include whether such was conducted by private providers, is not of record.  Therefore, while on remand, the Veteran should be requested to identify any private or VA treatment provider who has treated him for his acquired psychiatric disorder since service, to include those healthcare providers referenced at the May 2010 VA examination.  After obtaining any  necessary authorization forms from him, obtain all identified records, to include those from the following VA facilities:  Sandusky, Lorain, Brecksville, and Wade Park in Ohio; and Ann Arbor, Michigan, and updated VA treatment records dated from April 2011 to the present from the Dayton and Lima facilities.

In November 2013, the Board remanded the Veteran's service connection claim to afford the Veteran a VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorders.  In its remand, the Board directed the examiner to diagnose all of the Veteran's psychiatric disorders, including PTSD, and determine whether a medical nexus existed between any such diagnosed conditions and active service.

In February 2014, the Veteran underwent a psychiatric examination.  The examiner diagnosed the Veteran with persistent depressive diagnosis by history, not PTSD, and further found that it was less likely than not that the Veteran's mental disability was related to his service.  Although the examiner appears to have reviewed the Veteran's recent medical records, the Board finds that a remand is necessary to obtain an addendum opinion following acquisition of missing VA psychiatric treatment records identified above.  Moreover, while the examiner diagnosed depression and stated that such was less likely as not related to the Veteran's military service or his fear of hostile military or terrorist activity, he provided no rationale for such opinion.  Therefore, an addendum opinion explaining such conclusion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment provider who has treated him for his acquired psychiatric disorder since service, to include those healthcare providers referenced at the May 2010 VA examination.  After obtaining any  necessary authorization forms from him, obtain all identified records, to include those from the following VA facilities:  Sandusky, Lorain, Brecksville, and Wade Park in Ohio; and Ann Arbor, Michigan, and updated VA treatment records dated from April 2011 to the present from the Dayton and Lima facilities.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's February 2014 psychiatric VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the February 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Upon a review of the newly received records, the examiner is invited to review his conclusions and offer an updated opinion regarding the following inquiries:

(A) Identify all acquired psychiatric disorders that have been present during the pendency of the claim, i.e., since around October 2009.  The examiner should indicate whether the Veteran meets has a diagnosis of PTSD that meets the DSM-IV criteria.

(B) If a diagnosis of PTSD is warranted, state whether it is due to the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(C) If a diagnosis of PTSD is warranted due to any other stressor, identify the stressor.

(D) For each acquired psychiatric disorder other than PTSD, to specifically include depression as diagnosed at the February 2014 VA examination, state whether it is at least as likely as not (50 percent probability or greater) that such was incurred in service or is due to or the result of any disease, event, or injury during service.  

Any opinion expressed should be accompanied by an appropriately detailed explanation.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



